DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 30, 2020 have been fully considered but they are not persuasive. 
	Applicant remarks that Sabandith does not specifically teach “identify calibration markings or unique fingerprints from specific locations of the paper” and “the program provides a determination that the digitizing scanner is functioning correctly if the calibration markings or unique fingerprint are identified as being correct or by identifying a type of paper digitized from characteristics of the unique fingerprint.”
	It is noted the use of “or” in the claim which is interpreted either one of them.  For instance, the examiner can choose “calibration markings” or “unique fingerprints”.  English dictionary defines “indicia” as signs, indications or distinguishing marks or indication markings.   Sabandith teaches the identification of indicia or pattern on the paper surface (Abstract).  Sabandith defines “indicia” as pictures or characters or ghost image or confidential or sensitive information or graphic image (col. 2, lines 24-62).  Sabandith further teaches in Fig.4 defined areas are covered with designs, patterns or characters rather than a complete area fill (col. 4, lines 8-20).  Thus, calibration marking can be considered equivalent to indicia since it can be any character, graphic image, 
	In addition, there are also “or” in “the program provides a determination that the digitizing scanner is functioning correctly if the calibration markings or unique fingerprint are identified as being correct or by identifying a type of paper digitized from characteristics of the unique fingerprint.”  Thus, the examiner needs to consider only one case among the 3 cases claimed, for instance, “the calibration markings are identified as being correct”.  From Fig.3, Sabandith teaches at block 316 the determination of whether there are discernable indicia present after the sheet is scanned (312).  If there is not indicia exist, overprinting and erasing can be bypassed and the process can jump to block 348; and if discernable indicia are present, the entire printable area of the sheet is overprinted (col. 4, lines 5-20).  Thus, Sabandith teaches the determination of the scanner is function correctly by identifying the presence of indicia in the printed sheet.  
It is noted that the claims must be given their broadest reasonable interpretation.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541m 550-51 (CCPA 1969).  
The rejection of claims 1-20 remains the same.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabandith (US Patent No.10,341,530).
Concerning claim 1, Sabandith discloses a device for digitizing papers (Figs. 1-2), comprising:
a controller (201, Fig.2} having a processor and memory;
	a digitizing scanner (242, Fig.2) configured to accept a paper, digitize content of the paper and transfer the digitized content to the controller:
	a program executed by the controller (Fig.3} that is configured to identify calibration markings or unique fingerprints from specific locations of the paper, embedded in the digitized content; wherein the program provides a determination that the digitizing scanner is functioning correctly if the calibration markings or unique fingerprint are identified as being correct or by identifying a type of paper digitized from 
Sabandith does not specifically teach that the controller identifies calibration markings or fingerprints or a type of paper for determining whether the scanner is functioning correctly. However, Sabandith teaches the identification of indicia or pattern which can be pictures, characters or graphic images and does not limit to calibration markings, fingerprints or type of paper. Sabandith further teaches in Fig.4 the determination on whether the scanner functions correctly by checking the discernable image of indicia, the overprint indicia (col. 3, line 38 - col. 4, line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the indicia/pattern or text/image in Sabandith can be any of a calibration markings or fingerprints or type of paper since the controller 201 can identify the indicia embedded in the digitized content to determine whether the scanner is functioning correctly and since any indicia/pattern can be marking, fingerprints or type of paper. That would yield to predictable result of a printing device capable of printing on reusable media by checking all the marks or indicia on the media.
Concerning claims 2-10, Sabandith further discloses the device of claim 1, wherein: - the controller provides an indication of the determination on a display (col. 3, lines 11-28), (claim 2);
-    the device includes two or more output trays and the controller directs the paper to one of the output trays based on the determination (Fig. 1), (claim 3);

-    the unique fingerprints (indicia or image/text) are correct if the paper was pro-sampled and the unique fingerprint match previously stored unique fingerprints taken from the same paper (Fig.3; col. 3, line 38 - col. 4, line 7), (claim 5);
-    the unique fingerprints are stored in a database to uniquely identity the paper when processed in the future by die device (with erasable toners), (Fig.3; col. 3, line 38 - col. 4, line 7), (claim 6);
-    the device is configured to track the number of times a specific paper is erased based on the unique fingerprint (col. 1, lines 55-81; col. 2, lines 24-62; col. 3, lines 57-86), (claim 7);
-    the controller identifies if the type of paper is standard disposable or enhanced reusable (340, 344 in Fig,3; col. 3, line 57 - col. 4, line 7), (claim 8);
-    an ablation scanner configured to erase the content of the paper; and wherein the ablation scanner is activated by the controller based on the determination and based on identifying if the paper is enhanced reusable (Fig.3; col. 3, line 38 - col. 4, line 43), (claim 9);
-    another digitizing scanner (for a second scan) configured to evaluate the paper after being erased by the ablation scanner; and wherein the controller updates 
Claims 11 -20 are method claims of apparatus claims 1 -10. Claims 11 -20 are rejected for the same rationales set forth for claims 1 -10 respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



January 29, 2021